DETAILED ACTION

Application Status
	Claims 1-21 are pending and have been examined in this application.
	This is the first communication on the merits. 	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19, line 2, “connected the frame” should read, “connected to the frame”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Beiler (US 20160167558 A1) in view of Olsen (US 20120068426 A1).
With respect to claim 1, Beiler discloses: A trailer (1, Fig. 1) for towing by a power vehicle, comprising: a frame (10) forming an undercarriage chassis (30); a tandem wheel assembly positioned under the undercarriage chassis and having a rear wheel assembly including a rear wheel assembly frame (portion of 30 accommodating rear wheels 24), and first and second rear hub assemblies (wheel hubs illustrated, not numbered), a front wheel assembly including a front wheel assembly frame (40, see 
Beiler is silent in teaching a rear wheel steering assembly.
Olsen discloses a towable trailer having a tandem wheel assembly where both the front and rear sets of wheels (102/103 and 104/105, Fig. 17) are provided with a steering assembly (106/107). 
Olsen further discloses that including a rear steering assembly in a trailer improves maneuverability by minimizing the amount the rear wheels will cut a corner during a turn (see abstract).
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Beiler in view of Olsen to include a rear wheel steering assembly to arrive at the claimed invention and in order to improve the maneuverability of the trailer. 
With respect to claim 2, Beiler in view of Olsen as modified above discloses: the rear steering assembly comprises a rear steering arm (Olsen; illustrated as attached to rear tie rod 107, see Fig. 17) affixed at a first end to a rear steering bracket (not shown) on the rear wheel assembly frame, and at a second end to a steering arm mount (not shown) of a first rear hub assembly (hub of rear wheel 104/105). 
Regarding the “steering bracket” and “steering arm mount” limitations, the portions of the vehicle where the steering arm is attached are considered to be “a steering bracket” and a “steering arm mount”. Though not disclosed in detail, it would have been obvious to provide these features as claimed as such are considered old and well known in the art so as to allow the steering arm to be operatively attached at some structure on the vehicle. 

With respect to claim 4, Beiler in view of Olsen disclose all of the features as set forth above but are silent in teaching: the rear tie rod has a ball joint at each end. 
The examiner takes official notice that ball joints are old and well-known in the art for connecting tie rods to their respective steering arms. As such, it would have been obvious to further modify Beiler in view of Olsen to have ball joints at the ends of the rear tie rod to mechanically connect the tie rod to the steering arms and to enable the tie rod to function as intended. 
With respect to claim 8, Beiler in view of Olsen disclose: the frame includes a plurality of support beams (Beiler; 20/40, Fig. 6), positioned and secured apart by a plurality of connecting beams (12), a front support (angled portions of frame 12 near trailer hitch 22, Fig. 1) and a rear support (rearmost crossbeam 20, Fig. 6). 
With respect to claim 9, Beiler in view of Olsen discloses: the front support (Beiler; angled portions of frame 12 near trailer hitch 22, Fig. 1) includes a trailer connection section with a trailer hitch (22, Fig. 1) positioned on a leading end of the frame. 
With respect to claims 10 and 11, Beiler in view of Olsen as modified above discloses: each support beam (Beiler; 20/40, Fig. 6) includes a support rail (bottom face of rectangular frame) wherein the support rail is positioned on a lower end and running along a length thereof. 
With respect to claim 17, Beiler in view of Olsen as modified above discloses: a storage bin (Beiler; 80, Fig. 10) and an extension device (102/134) connected to the frame (10) and the storage bin to move the storage bin away from the frame. 

With respect to claim 19, Beiler in view of Olsen as modified above discloses: the extension device includes a first extension section (Beiler; 102, Fig. 10) rotatably connected to the frame (10) and a second extension section (134) rotatably connected to the first extension section, and a storage bin platform section (178, Fig. 8) connected to the second extension section. 
With respect to claim 20 Beiler in view of Olsen as modified above discloses: the second extension section is expandable and includes a boom support (Beiler; 134, Fig. 8), a sliding support (140) received by the boom support, a sliding mechanism (164) moving the sliding support relative to the boom support.
With respect to claim 21 Beiler in view of Olsen as modified above discloses the second extension section further includes an upper lifting actuator assembly (Belier; 172, Fig. 10) connected to the boom support. 
Beiler does not disclose that the upper lifting actuator assembly is connected to the frame. Instead, Beiler discloses the actuator as connected to the first extension assembly.
However, It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Beiler in view of Olsen to have the upper lifting actuator assembly connected to the frame because such a modification is merely a rearrangement of parts and because such a person would expect for the device to operate in a substantially similar manner after the modification. 
Claims 5-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beiler (US 20160167558 A1) in view of Olsen (US 20120068426 A1) as applied to claim 1 above, and further in view of Silbernagel (US 4314709 A).
With respect to claims 5-7, Beiler in view of Olsen as modified above disclose all of the features but is silent in teaching: a front steering arm affixed at a first end to a front steering bracket on the front 
Silbernagel discloses a vehicle having a raising and lowering wheel assembly wherein the wheel assembly includes a steering assembly comprising: a steering arm (46, Fig. 2) affixed at one end to a steering bracket (54) on a wheel assembly frame (44) and at another end to a steering arm mount on a hub assembly, and wherein a first hub assembly is mechanically connected to a second hub assembly by a tie rod (52) extended between the hub assemblies such that the hub assemblies are configured to remain substantially parallel (see wheels 51 illustrated in phantom, Fig. 2) as the first hub assembly is turned. 
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Beiler in view of Olsen in further view of Silbernagel to replace the front steering assembly disclosed by Beiler with the lifting steering assembly disclosed by Silbernagel because such a modification is the substitution of one known steering system for another and would provide improved operation and load adjustment. Such a person would expect predictable results when making the modification because the steering assembly disclosed by Silbernagel is capable of lifting and would accordingly be expected to work on the lifting front wheels disclosed by Beiler. 
Beiler in view of Olsen and in further view of Silbernagel is silent in teaching a ball joint at each end of the tie rod; however, as explained above, ball joints are old and well-known in the art for connecting tie rods to their respective steering arms. As such, it would have been obvious to further 
With respect to claim 12, Beiler in view of Olsen and in further view of Silbernagel as modified above disclose: the rear hub assembly (Beiler; see wheel 24, Fig. 1) of the rear wheel assembly provide a drive assembly (60, Fig. 2, see paragraph [0029]). 
As modified above, Beiler in view of Olsen and in further view of Silbernagel is silent in teaching that the first and second front hub assemblies of the front wheel assembly provide at least one of a drive assembly, suspension assembly, and brake assembly. 
Silbernagel; however, further discloses a suspension assembly (53/53, Fig. 2) in combination with the raising and lowering wheel (51/51) assembly for mitigating oscillations of the wheels while the vehicle is in use (see Col. 4, LL. 14-16)
It would have been obvious to a person of ordinary skill in the art before the time of filing to modify Beiler in view of Olsen in further view of Silbernagel to include a suspension assembly as part of the front wheel assembly to arrive at the claimed invention and to reduce wheel oscillation as taught by Silbernagel. 

Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, Beiler (US 20160167558 A1) is the closest prior art of record and is silent in teaching that the front wheel frame includes a body with a pair of low friction guides…corresponding to the support rail of each of the plurality of support beams. These features and limitations in claim 15 
Regarding claim 13, a front wheel assembly provided with a torsion suspension system in combination with the other features and limitations recited in claim 13 was not reasonably found in the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses trailers having front and rear steering assemblies in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616